DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/15/2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
After reconsidering claims 1-11, the Examiner could not make a determination as to what they were trying to cover.  The applicant’s disclosure provides no description of the user-sensitive data and how such data would be related to operations performed by the service provider.  The Examiner could not determine patentability of these claims based on the prior art because it is impossible to find something if one does not know what they are looking for.  Claims 1-11 are rejected according to 35 USC section 112a.  Claims 12-20 are presented with extreme breadth and prior art has been applied.
The Examiner has carefully reviewed the applicant’s disclosure and is left with many questions.  If the first network system is a cloud service and the second system is a service provider independent of 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because they are broad enough to cover software per se.  Claim 10 is directed towards a collaboration and communication platform comprising a first network system including at least one ACC node, a least one APP node, at least one MAC node and at least one storage node and a second network system comprising a second MAC node.  None of the claims nodes are disclosed as being limited to hardware and could reasonably be implemented as software.  Claims 12 is directed towards a communication and collaboration system comprising a first network system including a first MAC node and a second network system comprising a second MAC node.  Neither of the claimed nodes are disclosed as being limited to hardware and could reasonably be implemented as software.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Written Description Issue #1
Claim 1 recites the following limitation:
storing all user-sensitive data including conversations in possession of the service provider associated with the second network system in the at least one storage node of the first network system.

Claim 10 recites the following limitation:
wherein all user-sensitive data including conversations in possession of the service provider -4-Application No. 16/467,664 Attorney Docket No. 12694.0109-00000 associated with the second network system is stored in the at least one storage node of the first network system.

Claim 13 recites the following limitation:
wherein user-sensitive data associated with the RTC and media services provided by the at least one second MAC node is stored in the at least one storage node associated with the first network system.

The following is the description provided by the applicant regarding this limitation:
In order to reduce the data traffic running through the first MAC node 6, a second MAC node 10 is provided in a data center in a second network system 7, which is connected to the SIP Private Branch Exchange (PBX) or an SIP trunk or IMS system of the service provider and is designated generally in the figure with the reference 15. It can be a data center supplied by a public telecommunication service provider or similar entity, but it can also be a private data center belonging to a company or organization. The supply of the second MAC node 10 for a network external to the communication and collaboration platform 1 (here, the second network system 7) through the communication and collaboration platform 1 is designated as a local or remote5 
(GEO) separated MAC model. This allows not only the second MAC node 10 but also all use and implementation instructions to be delivered to the operator of the data center on the second network 7. 
It is also important that all user-sensitive data (conversations, user data, etc.) is then stored in the storage node 8 in the first cloud 2 of the communication and collaboration platform 1 and not also stored externally. The service provider of the data center for the second network system 7 has no access to that data. It is not responsible for data storage, except for data storage with respect to MAC configuration data and RTC statistical/backtracking data. However, it is responsible for all SIP- and WebRTC-based real-time audio, video, and/or shared desktop streams. This generates a clear division of work that is advantageous for both sides, as already explained. 


The applicant’s disclosure does not provide any meaningful description of what is meant by all user-sensitive data.  The specification does not describe any particular conversations or user data in any context related to the service provider, the second network system, or the second MAC node.  The applicant’s specification fails to define user-sensitive data.  It does not explain what conversation data or user data might be generated.  The applicant’s disclosure fails to inform those reading the applicant’s disclosure what is covered by user-sensitive data.  

Furthermore the applicant does not provide any description of how data in possession of the second MAC node or service provider system would be stored in the storage node of the first network system.  Looking at Figure 1, the storage node 8 is disclosed as being only connected to the second network through the ACC node 4 and the APP node 5.  The applicant does not provide any description of how data that is possessed or associated with the second network would actually end up being stored in the storage node as disclosed.  The applicant’s Figures show a complexity that is not described in any manner by the applicant’s disclosure.  The Background and Summary sections explain that the first network is a cloud provider network and the second network is a separate service provider so it cannot be assumed that interactions between such different entities would be obvious.

Written Description Issue #2
Claim 7 claims the following:
registering the second MAC node in the first network system after the first authenticating and authorizing step.

The following is the applicant’s disclosure:
"Outside," i.e., locally separated from the first cloud 2, second MACs 10 must be authenticated and authorized before they can be registered.

The applicant failed to define where the second MACs are registered.  It is not proper to add such detail when such detail was omitted from the original disclosure.

Written Description Issue #3
There is no disclosure that the second network system is part of the communication and collaboration platform as claimed in claims 10 and 12.  The applicant disclosed that the second networks system is not part of the collaboration and communication platform.  This is illustrated in the applicant’s Figure 1 and described on page 5.  The communication and collaboration platform is shown as reference number 1 and the second network system is shown as reference number 7.  Pages 1 and 2 of the specification make it clear that the collaboration and communication platform is related to the cloud service provided on the Internet whereas the second network system is internal to the service provider.  The distinction is clear between the collaboration and communication platform and the second network system is clear from the applicant’s disclosure.  


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear how the method limitations of “providing at least .
Claim 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is not clear what the claimed media services and RTC services related to the collaboration and communication platform have to do with the limitations performed by the method of claim 1 which are performed by the second network.
Claims 12 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  It is not clear what the relationship is between the first network system and the second network system according to the breadth of the claims.  They appear to have no relationship as claimed.

Claim 18 recites the limitation "the at least one second may node".  There is insufficient antecedent basis for this limitation in the claim.  Claim 12 recites at least one second MAC node.

19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  it is not clear how the operation of components by the first network system and second network system would further limit the system of claim 12.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication Number 2014/0348044 by Narayanan et al.
As to claim 12, Narayanan teaches a collaboration and communication system comprising: a first network system included in a first cloud (ref. no. 299) and configured to provide a WebRTC-based cloud service (service is provided to WebRTC clients), the first network's system including: at least one first media access control (MAC) node (the Virtual RTC client and SIP/IMS core in Figure 5) that provides RTC and media services; and at least one storage node (client devices in Figure 5); and a second network system associated with a service provider, the second network system including: at least one second MAC node (Conference Server 298 in Figure 5) that provides RTC and media services, wherein  network data traffic associated with the RTC and media services provided by the at least one second MAC node (Figure 5 does not show that the media that is provided by the conference server goes through the Virtual RTC client and SIP/IMS core).
As to claim 20, see paragraphs 52 and 53.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Number 10,637,929 to Rai.
As to claim 12, Rai teaches a collaboration and communication system comprising: a first network system included in a first cloud (Web RTC servers 1 and 2 are considered to form a cloud) and configured to provide a WebRTC-based cloud service (Figures 2a and 2b), the first network's system including: at least one first media access control (MAC) node (Web RTC server 1) that provides RTC and media services; and at least one storage node (memory 710 storing session state info); and a second network system associated with a service provider, the second network system including: at least one second MAC node (Web Server 2) that provides RTC and media services, wherein  network data traffic associated with the RTC and media services provided by the at least one second MAC node does not pass through the at least one first MAC node (Figures 2A and 2B the traffic passes through either one or the other Web RTC server).
As to claim 13, the memories of each server store session data related to the other server that is operating.
As to claim 14, each server maintains its own session data and therefore does not have access to the data of the other server.
As to claim 15, the session data is user data.
As to claim 20, see Abstract.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2018/0069878 by Martini.
As to claims 16 and 17, Rai teaches the subject matter of claim 12 however it does not teach connecting two networks with an HTTPS link.
Martini shows that it would be obvious to connect two networks using an HTTPS link (paragraph 14 and Figure 1).
It would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Martini regarding connecting network using HTTPS because HTTPS in a common way to connect devices over a network.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2018/0007204 by Klein et al.
As to claim 18, Rai teaches the subject matter of claim 1; however Rai does not explicitly teach that the WebRTC server is connected to the claimed systems.

It would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Klein regarding accessing SIP PBX services because such services allow for greater flexibility when handling communications from user devices.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,637,929 to Rai. in view of U.S. Patent Application Publication Number 2011/0277027 by Hayton et al.
As to claim 18, RAi teaches the subject matter of claim 1; however Rai does not explicitly teach having different networks host PaaS and SaaS components.
Hayton teaches having different networks host PaaS and SaaS components (paragraphs 490 and 530).
t would have been obvious to one of ordinary skill in the computer networking art at the time of the applicant’s filing to combine the teachings of Rai regarding the use of WebRTC with the teachings of Hayton regarding deploying PaaS and SaaS components because doing so allows for flexibility in implementing network architecture.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442